Interim Decision #1450

MATTER

or

BECFNITER •

In Section 245. Proceedings
A-12720620
A-12858671

Decided by Regional Commissioner March. 24,1965
Application for adjustment of status, pursuant to section 245, Immigration and
Nationality Act, as amended, is denied, in the exercise of discretion, to an
alien who entered the United States as a nonimmigrant, having 'voluntarily
renounced her .permanent resident status previously acquired through immigration in order to facilitate her husband's re•entxy as a nonimmigrant.

These cases are before the Regional Commissioner on certification
by the District Director who denied the applications as a matter
of discretion. The applicants, husband and wife, were born in Germany and
are citizens of that country. They were last admitted to the United
States at New York City on August 20, 1964 as B-2 visitors for
pleasure: Mr. Brunner was previously admitted as a B-2 visitor
on September 30, 1961 and subsequently changed to student status.
Mrs. Brunner -was previously admitted for permanent residence as

a quota immigrant on January - 81, 1963. They were married at
Minneapolis, Minnesota on September 27, 1963. They returned to
Germany on May 30, 1964.
In a sworn statement before a Service of if cer Mr. Brunner testi, fied that when he and his wife left the United States in May 1964
they fully intended to-return to the United States to work and had
return tickets. In order to facilitate his return he obtained a nonimmigrant visitor's visa from the American Embassy, Bonn, Germany
. rather than await the issuance of an immigrant visa. He further
-

stated that before he could be issued a nonimmigrant visa, Mrs.

Brunner had to renounce her permanent residence status, which she
did by making the following declaration before the American Vice
Counstil at Bonn:

140

Interim Decision #1456
I voluntarily renounce my immigration visa to the United States. Since I
plan to return to the United States only for a vacation trip with my husband, I
no longer have any use for such a visa.

Mrs. Brunner was then also issued a nonimmigrant visa.
•0n September 22, 1964, a little more than a, month after their
arrival in the United States, Mr. and Mrs. Brunner filed their
applications, the denial of which is now being considered. On September 28, 1964 Mr. Brunner obtained permanent employment with
the Minnesota Mining and Manufacturing Company, St. Paul,
Minnesota.

It is concluded that the record in these cases amply supports the
District Director's decision. The applications must be denied.
1t is ordered that the applications be denied.

141

